DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites a first surface contacting step in which one of a support having adhesiveness, an adsorption support, and a second adhesive layer is brought into contact with the first processed surface. The claim goes on to recite a second bonding step of bonding the member to treated and a second support with the second adhesive layer which is in contact with the first processed surface. Since the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, 13-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arimitsu (JP 2003-206451).
Arimitsu teaches a method comprising the following steps: (A) attaching a first adhesive sheet (7) to a metal oxide workpiece (6), (B) processing a first surface (6a) of the workpiece, (C) attaching a second adhesive sheet (8) to the processed first surface (6a), (D) peeling the first adhesive sheet (7) from the workpiece to expose a second surface (6b) of the workpiece which is opposite the first surface, and (E) processing the second surface (6b) of the workpiece (See Figures; [0031]-[0040]). Step (A) reads on the instantly claimed first bonding step. Step (B) reads on the instantly claimed first surface 
Regarding the presence of both adhesive layers and supports in the instant claims, Arimitsu teaches that the first and second adhesive sheets act as supports for the workpiece (See [0039]) and that such adhesive sheets (5) include a support base material (1) and an adhesive layer (3) (See Fig. 1; [0014]). In step (A) of Arimitsu, the base material (1) and the adhesive layer (3) of the first adhesive sheet (7) read on the instantly claimed first support and first adhesive layer, respectively. Similarly, in step (C) of Arimitsu, the base material (1) and the adhesive layer (3) of the second adhesive sheet (8) read on the instantly claimed second support and second adhesive layer, respectively.
Regarding claims 2-5, Arimitsu teaches that the adhesive sheets are degenerated by heat to allow them to be released from the workpiece (See [0014]; [0021]-[0025]). 
Regarding claims 7-8, the attaching steps of the first and second adhesive sheets (7,8) are sticking steps as claimed.
Regarding claim 11, Arimitsu teaches that the workpiece may be alumina (See [0031]) which is a base metal oxide as claimed.
Regarding claim 13, the step (E) of Arimitsu is carried out on a surface (6b) of the workpiece which was in contact with the adhesive layer of the first adhesive sheet (7), which meets the claim.
Regarding claim 14, Arimitsu teaches that the adhesive strength of the first adhesive sheet (7) is less than that of the second adhesive sheet (8) so that the first adhesive sheet may be removed in step (D) without removal of the second adhesive sheet (See [0036]).

Regarding claims 17 and 18, claims 3 and 5 only require at least one of heating or exposure. As such, the particular exposure techniques in claims 17 and 18 are not required to meet the claims, since the heating limitation is satisfied by the teachings of Arimitsu.
Regarding claim 19, the adhesives of Arimitsu include microspheres which decrease adhesiveness upon heating due to expansion (See [0021]-[0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Arimitsu (JP 2003-206451).
Arimitsu teaches a method, as detailed above. Arimitsu teaches that the processing steps may be used in the formation of semiconductors or circuit boards (See [0040]). Examiner is taking official notice that it is well known and conventional in the prior art to include unoxidized metal conductors in semiconductor devices and circuit boards such that their inclusion with the workpiece of Arimitsu would have been immediately obvious to one of ordinary skill in the art at the time of filing.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Arimitsu (JP 2003-206451) in view of Natsuhara (US 6,458,444).
Arimitsu teaches a method, as detailed above. Arimitsu teaches that the processing steps may be smoothing steps, such as grinding (See [0040]).
Arimitsu does not expressly disclose the average surface roughness of the workpiece surfaces after processing.
Natsuhara teaches a method in which an alumina workpiece (See col. 5, lines 21-30) is processed to an average surface roughness of less than 1μm (See Table 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to process the workpiece of Arimitsu to have an average surface roughness of less than 1μm since Natsuhara teaches that such surface roughness values were recognized in the prior art as being suitable for use with alumina workpieces.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arimitsu (JP 2003-206451) in view of Dang (US 2011/0290413).
Arimitsu teaches a method, as detailed above. Arimitsu utilizes heat to remove the first and second adhesive layers and first and second supports from a workpiece.
Arimitsu does not expressly disclose using exposure to remove an adhesive layer and its corresponding support, such an exposure step involving transmitting electromagnetic radiation through a transparent support.
Dang teaches a method for releasing a handler from a wafer, the method comprising providing a handler having a transmittance of 80% or more in a wavelength of 193 to 400 nm such that a laser may be transmitted through the handler to release the adhesive which bonds the wafer and handler (See [0005]-[0006]; [0023]).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the exposure release of Dang in place of the heat release of Arimitsu for one or both sides of the workpiece of Arimitsu. Since both heat release (as taught by Arimitsu) and exposure release (as taught by Dang) were both recognized in the prior art as being suitable techniques for separating support layers from workpieces, the substitution of one known technique for another would have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746